Exhibit 10.1



SECOND AMENDMENT TO OPTION AGREEMENT
BETWEEN PASSPORT POTASH, INC. AND TWIN BUTTES RANCH, LLC



THIS SECOND AMENDMENT TO OPTION AGREEMENT

(this "Second Amendment") is made effective this 20th day of August, 2013, by
and between TWIN BUTTES RANCH, LLC an Arizona limited liability company
("Optionor"), and PASSPORT POTASH, INC., a British Columbia corporation
("Optionee").





RECITALS



1.   Optionor and Optionee entered into an Option Agreement, dated August 28,
2009 ("Option Agreement"), pursuant to which Optionor granted the option to
purchase certain real property described therein to Optionee.

2.   Optionor and Optionee entered into an Amendment Agreement, dated December
4, 2009 (the "Amendment"), amending certain provisions of the Option Agreement.

3.   Optionor and Optionee desire to further amend the Option Agreement and
enter into this Second Amendment Agreement.

NOW, THEREFORE

, in consideration of the promises and covenants contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows.



1.   Amendment 1. Paragraph 1 shall be amended as follows (to be inserted after
Paragraph 1(iv)):

"(v)     A payment in the amount of TWO HUNDRED FIFTY THOUSAND DOLLARS
(US$250,000) to be paid on the earlier of (i) within (30) days of closing its
next round of financing which is a minimum of FIVE MILLION DOLLARS
(U.S.)($5,000,000), or (ii) December 1, 2013. Optionor and Optionee expressly
agree that this obligation shall survive any early termination of the Option by
Optionee or a termination resulting from an uncured breach by Optionee under the
terms of the Option Agreement. Although Optionor is granting the Optionee the
ability to pay this Option Payment in arrears (since it is not made at the
signing of the Second Amendment), it should be clear that it is not an elective
payment, but an obligation of Optionee once the Second Amendment is signed; and

(vi)    A payment in the amount of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
(U.S.)($250,000) on August 28, 2014; and

(vii)   A payment in the amount of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
(U.S.)($250,000) on May 1, 2015."

2.   Amendment 2. Paragraph 2 shall be amended as follows:

"2.      Expiration. This Option shall expire at 5:00 p.m., Arizona time, on
January 6, 2016, or such other time as is mutually acceptable and agreed to by
Optionor and Optionee in writing, unless earlier terminated as a result of an
uncured breach by Optionee under the terms of the Option Agreement."



--------------------------------------------------------------------------------



3.   Amendment 3. Paragraph 13 shall be amended as follows:

"13.    Notices. All notices, requests, demands or other communication required
or permitted under this Agreement must be in writing and shall be effective on
the earlier of either (i) the date received by such party if delivered via hand
delivery; or (ii) forty eight (48) hours after the date if sent via registered
or certified mail, return receipt requested, postage and fees prepaid and
addressed as follows:


If to Optionor

Michael R. Fitzgerald, Manager
Twin Buttes Ranch, LLC
25020 Hwy. 145
Dolores, CO 81323

with a copy to:

Olsen Smith, Ltd.
301 East Virginia Avenue, Suite 3300
Phoenix, Arizona 85004
Attn: James J. Rossie, Jr., Esq.

If to Optionee:

Joshua Bleak, President
Passport Potash, Inc.
608-1199 West Pender Street
Vancouver, British Columbia V6E 2R1

with a copy to:

McMillan LLP
1500 Royal Center P.O. Box 11117
1055 West Georgia Street
Vancouver, B.C. V6E 4N7
Attn: Ms. Linda Hogg"



4.   As a material inducement to Optionor to enter into this Second Amendment
Agreement, Optionee agrees to reimburse Optionor, without offset, for such
attorney fees as may be incurred by Optionor in connection with the preparation
and negotiation of this Second Amendment Agreement., within fifteen (15) days
following receipt of an invoice evidencing the incurrence of such fees.


5.   Except as provided in this Second Amendment Agreement, all other terms and
conditions of the Option Agreement, Amendment, and Mining Lease, shall continue
to have the same effect and force as though the parties had not entered into
this Second Amendment.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, the parties hereto have executed this Option Agreement as of the date first
above written.





OPTIONOR:

 

OPTIONEE

:

TWIN BUTTES RANCH, LLC an Arizona limited liability company

 

PASSPORT POTASH, INC., a British Columbia corporation

           

By: /s/ Michael R. Fitzgerald____
     MICHAEL R. FITZGERALD,
     Manager



 

By: /s/ John Eckersley____________
     JOHN ECKERSLEY,
      Executive Vice President, Director

                 

